DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because they contain grayscale images rather than black and white line drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurtz (US 5,727,475).
Referring to Claim 1: Kurtz discloses a rotary railcar (2) comprising: 
a pair of opposed sidewalls (4), each sidewall having a top (Fig. 1); 
a first support (26) disposed on the top of one of the sidewalls (Fig. 2); and 
a second support (26) disposed on the top of the other of the sidewalls (Fig. 2); 
wherein the first support and the second support are configured to engage clamps (24) to facilitate rotation of the railcar (Col. 2, lines 40-45) (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz in view of Searfoss (US 2016/0185362) (“Searfoss ‘362”).
Referring to Claims 2: Kurtz does not teach a cover including a plurality of panels extending between the sidewalls, and a take up spool where the panels may be stored. However, Searfoss ‘362 teaches a railcar cover system with a cover (106) including a plurality of panels (116) extending between the sidewalls (102) (Fig. 1), and a take up spool (306) where the panels may be stored (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kurtz to adapt the railcar cover system of Searfoss ‘362 for use with the rotary dump railcar, in order to cover the railcar during travel and open the railcar during loading and unloading.

Referring to Claim 3: Kurtz does not teach a motor drivingly engaged with the panels to move the cover between a retracted position and an extended position, and a side rail mounted to each sidewall, each side rail accepting an end of the panels. However, Searfoss ‘362 teaches a rail car cover system with a motor (308) drivingly engaged with the panels (116) to move the cover (106) between a retracted position and an extended position (Para. [0025]), and a side rail (114) mounted to each sidewall (102), each side rail accepting an end of the panels (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kurtz to adapt the railcar cover system of Searfoss ‘362 for use with the rotary dump railcar, in 

Referring to Claims 4: Kurtz does not teach a plurality of slides interconnecting the panels, wherein each slide is disposed in one of the side rails. However, Searfoss ‘362 teaches a rail car cover system with a plurality of slides (316) interconnecting the panels (116) (Fig. 9), wherein each slide is disposed in one of the side rails (114) (Para. [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kurtz to adapt the railcar cover system of Searfoss ‘362 for use with the rotary dump railcar, in order to cover the railcar during travel and open the railcar during loading and unloading.

Claims 5-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz in view of Tomaka (US 4,840,127).
Referring to Claims 5 and 12: Kurtz does not specifically teach that the first support and the second support each include a plurality of extrusions. However, Tomaka teaches a top chord for open top hopper cars, wherein the top chord (17) is formed of extruded aluminum (Col. 5, lines 17-22) (Fig. 3). Tomaka’s top chord (17) may be broadly interpreted as consisting of a plurality of supports, each section of the P-shaped upper chord constituting a support (see Fig. 3), i.e., the four sides and stem portion may each be interpreted as a “support.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kurtz to form the top chords using extruded aluminum components, as taught by Tomaka, because extruding Nerwin v. Erlichman, 168 USPQ 177,179.

Referring to Claims 6 and 13: Kurtz does not specifically teach that the extrusions are aluminum. However, Tomaka teaches a top chord for open top hopper cars, wherein the top chord (17) is formed of extruded aluminum (Col. 5, lines 17-22) (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kurz to form the top chords using extruded aluminum, as taught by Tomaka, because extruding aluminum is known in the art as a means for forming structurally strong railcar components in an efficient manner.

Referring to Claims 7 and 14: Kurtz does not specifically teach that the extrusions are connected with pop rivets. However, Tomaka teaches a top chord for open top hopper cars, wherein the top chord (17) is formed of extruded aluminum (Col. 5, lines 17-22) and is connected to the sidewall (14) using rivets (Col. 4, lines 42-45) (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kurz to connect the extrusions using rivets, as taught by Tomaka, because rivets are well known in the art as a strong and efficient means of connecting railcar components.

Referring to Claim 8: Kurtz further teaches a rotary railcar comprising: 

a first support (26) disposed on the top of one of the sidewalls (Fig. 2); and 
a second support (26) disposed on the top of the other of the sidewalls (Fig. 2); 
wherein the first support and the second support are configured to engage clamps (24) to facilitate rotation of the railcar (Col. 2, lines 40-45) (Fig. 3).
	Kurtz does not specifically teach that the supports are riveted to the sidewalls. However, Tomaka teaches a top chord for open top hopper cars, wherein the top chord (17) is connected to the sidewall (14) using rivets (Col. 4, lines 42-45) (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kurtz to connect the extrusions using rivets, as taught by Tomaka, because rivets are well known in the art as a strong and efficient means of connecting railcar components.

Referring to Claim 15: Kurtz teaches a rotary railcar (2) comprising: 
a pair of opposed sidewalls (4), each sidewall having a top (Fig. 1); 
a first support (26) disposed on the top of one of the sidewalls (Fig. 2); and 
a second support (26) disposed on the top of the other of the sidewalls (Fig. 2); 
wherein the first support and the second support are configured to engage clamps (24) to facilitate rotation of the railcar to release contents of the railcar under the force of gravity (Col. 2, lines 40-45) (Fig. 3).
	Kurtz’s does not specifically teach that the first and second supports are comprised of a plurality of supports. However, Tomaka teaches a top chord for open top hopper cars, wherein the top chord (17) may be broadly interpreted as consisting of a Nerwin v. Erlichman, 168 USPQ 177,179.

Claims 9-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz in view of Tomaka and Searfoss ‘362.
Referring to Claim 9: Kurtz does not teach a cover including a plurality of panels extending between the sidewalls, and a take up spool where the panels may be stored. However, Searfoss ‘362 teaches a railcar cover system with a cover (106) including a plurality of panels (116) extending between the sidewalls (102) (Fig. 1), and a take up spool (306) where the panels may be stored (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kurtz to adapt the railcar cover system of Searfoss ‘362 for use with the rotary dump railcar, in order to cover the railcar during travel and open the railcar during loading and unloading.

Referring to Claim 10: Kurtz does not teach a motor drivingly engaged with the panels to move the cover between a retracted position and an extended position, and a side 

Referring to Claims 11: Kurtz does not teach a plurality of slides interconnecting the panels, wherein each slide is disposed in one of the side rails. However, Searfoss ‘362 teaches a rail car cover system with a plurality of slides (316) interconnecting the panels (116) (Fig. 9), wherein each slide is disposed in one of the side rails (114) (Para. [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kurtz to adapt the railcar cover system of Searfoss ‘362 for use with the rotary dump railcar, in order to cover the railcar during travel and open the railcar during loading and unloading.

Referring to Claims 16: Kurtz does not teach a cover including a plurality of panels extending between the sidewalls, and a take up spool where the panels may be stored. However, Searfoss ‘362 teaches a railcar cover system with a cover (106) including a plurality of panels (116) extending between the sidewalls (102) (Fig. 1), and a take up 

Referring to Claim 17: Kurtz does not specifically teach that the first support and the second support each include a plurality of extrusions. However, Tomaka teaches a top chord for open top hopper cars, wherein the top chord (17) is formed of extruded aluminum (Col. 5, lines 17-22) (Fig. 3). Tomaka’s top chord (17) may be broadly interpreted as consisting of a plurality of supports, each section of the P-shaped upper chord constituting a support (see Fig. 3), i.e., the four sides and stem portion may each be interpreted as a “support.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kurtz to form the top chords using extruded aluminum components, as taught by Tomaka, because extruding aluminum is known in the art as a means for forming structurally strong railcar components in an efficient manner. Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177,179.

Referring to Claim 18: Kurtz does not specifically teach that the extrusions are aluminum. However, Tomaka teaches a top chord for open top hopper cars, wherein the top chord (17) is formed of extruded aluminum (Col. 5, lines 17-22) (Fig. 3). It would 

Referring to Claim 19: Kurtz does not specifically teach that the extrusions are connected with pop rivets. However, Tomaka teaches a top chord for open top hopper cars, wherein the top chord (17) is formed of extruded aluminum (Col. 5, lines 17-22) and is connected to the sidewall (14) using rivets (Col. 4, lines 42-45) (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kurtz to connect the extrusions using rivets, as taught by Tomaka, because rivets are well known in the art as a strong and efficient means of connecting railcar components.

Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure because they relate to rotary railcars and railcar covers: 
US-20090211485; US-20160185362; US-3776144; US-5070793; US-5335603; US-9511781; and US-10315669.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617